Citation Nr: 0607536	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  98-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for loss 
of vision.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from December 1954 to December 
1956 and from February 1957 to February 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that new and material evidence 
had not been submitted with which to reopen a claim for 
service connection for loss of vision, which had previously 
been the subject of a final decision denying the claim in 
March 1988.  A notice of disagreement (NOD) was received in 
September 1997.  A statement of the case (SOC) was issued in 
October 1997.  A substantive appeal (on VA Form 9) was 
received in December 1997.  

The Board notes that entitlement to service connection for a 
low back disability was also denied in the August 1997 rating 
decision, and that claim was also appealed.  However, that 
claim was granted in a November 2003 rating action which has 
not been subsequently appealed.

A review of the claims folder reflects that the veteran has 
filed claims for numerous conditions which have been 
adjudicated in multiple rating actions, including those dated 
in February 2000, January 2002, and July 2003.  At this 
point, the Board is unable to identify any of those claims as 
pending before the Board on appeal, aside from the loss of 
vision claim, since for the most part these claims have 
already been granted, or were not timely appealed.


FINDINGS OF FACT

1.  Service connection for loss of vision was denied by a 
March 1988 rating decision, and in a June 1996 decision it 
was determined that no new and material evidence had been 
presented to reopen the claim.  The veteran was notified of 
those decisions and of his appellate rights by letters mailed 
in those same months, and he did not file a timely appeal as 
to either determination.

2.  Evidence received since the June 1996 rating denying 
service connection for a loss of vision is not so significant 
that it must be considered in order to fairly decide the 
merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's June 1996 rating decision determining that no 
new and material evidence had been presented to reopen a 
claim of entitlement to service connection for vision loss is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1103 (2005).

2.  The evidence submitted since the June 1996 rating 
decision is not new and material, and the claim for this 
benefit may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant in October 2002 and December 2003, after the 
adjudication of his claim.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In October 2002 and December 2003 letters implementing VA's 
duties to notify and to assist, the RO informed the appellant 
of the steps that had been undertaken with respect to 
evidentiary development of his claim, and what his own 
responsibilities were in accord with the duty to assist.  The 
letters also provided full notice as to the VCAA's 
provisions.  In addition, the appellant was advised by an 
August 1997 rating decisions an October 1997 Statement of the 
Case (SOC) and in Supplemental SOCs issued in November 2003, 
May 2004, and September 2005, of the pertinent law and what 
the evidence must show in order to substantiate the claim.  
All such notices provided by VA must be read in the context 
of prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  VA medical 
records are on file and VA examinations were furnished in 
2003.  Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The veteran was not provided a VA examination and medical 
opinion in connection with the claim to reopen, although he 
had requested that a nexus opinion be provided.  VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  VA does not have a duty to 
provide the veteran a VA examination and opinion if the claim 
is not reopened.  The VCAA explicitly stated that, regardless 
of any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  38 
U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2005).

In summary, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
the claim and to assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records (SMRs) show periodic treatment 
for refractive error and prescription changes from the 1960's 
to the 1980's.  Eyeglasses were ordered in 1964.  A December 
1977 record reflects that the veteran was struck above the 
left eye, and complained of seeing light flashes.  There was 
no clinical indication of any permanent eye damage.  The 
September 1984 separation examination showed that the 
veteran's distant vision was 20/30, both uncorrected and 
corrected, on the right side; and 20/20 corrected and 
uncorrected on the left side.  Near vision was 100 corrected 
to 30 on the right side, and 100 corrected to 20 on the left 
side.  Defective vision was noted by the examiner.  

A VA examination of the eyes conducted in November 1987 
showed that the veteran's distant vision was 20/100 in the 
right eye and 20/40 in the left eye.  

In a March 1988 rating action, the RO denied service 
connection for defective vision, explaining that it was a 
constitutional or developmental abnormality.  The veteran was 
advised of that decision in correspondence from the RO dated 
March 23, 1988, and on April 1, 1988, and he did not appeal 
it.

In November 1995, the veteran filed to reopen his claim for 
vision loss. 

VA records show that the veteran was treated for refractive 
error in March 1996.  In a June 1996 rating action, the RO 
determined that new and material evidence had not been 
presented to reopen a service connection claim for vision 
loss.  The veteran was advised of that determination in June 
1996, and did not appeal.  

In March 1997, the veteran filed to reopen his claim for 
vision loss.  VA records show that he was treated in November 
1996 for decreased visual acuity of the right eye, a 
provisional diagnosis of "rule out" maculopathy was made.  
Idopathic "foveal" thickening of the right eye was also 
identified.  A February 1997 record shows a diagnosis of mild 
maculopathy, with no treatment and a recommendation for 
refraction again.  

In an August 1997 rating decision, the RO determined that new 
and material evidence had not been presented to reopen a 
service connection claim for vision loss.  The RO reasoned 
that the evidence submitted was duplicative/cumulative of 
that previously considered.  

VA records show that the veteran was seen in September 1997, 
at which time impressions of weak glaucoma suspected and a 
history of maculopathy were made.  

A VA eye examination was conducted in June 1998.  The medical 
history indicated that the veteran had 20/30 vision in the 
right eye and 20/20 vision in the left eye, best corrected, 
on discharge from service.  The veteran stated that he wore 
glasses in service and had some eye strain, but reported no 
other problems.  On examination the veteran's corrected 
vision with glasses was 20/40 in the right eye and 20/50 in 
the left eye - distant; and 20/25 in the right eye and 20/70 
in the left eye near vision.  Diagnoses of maculopathy of the 
right eye and physiologic cupping of both optic nerves were 
made.  

VA records show that the veteran was seen in January 2000 
with complaints that he was having difficulty with distant 
vision and reading with his current prescription.  In 
September 2002 he was given a new prescription, which brought 
his vision to 20/20.

In January 2004, the veteran presented a statement indicating 
that in 1964 an incident occurred in service in which both 
his eyes were burned by a welding machine.  

A VA eye examination was conducted in March 2004 and the 
claims folder was reviewed.  The examiner noted that the SMRs 
documented only the necessity for glasses for mild refractive 
error, with no notes for a diagnosis of glaucoma.  Clinical 
evaluation showed normal visual fields and intraocular 
pressures.  Visual acuity was 20/20 at distance and near, 
corrected.  A diagnosis indicating no glaucoma at that time, 
and no glaucoma documented in the military records, was made.  
The examiner noted that presbyopia was refracted at 20/20.  

When evaluated in June 2005, best corrected vision was 20/30 
(right eye) and 20/25 (left eye).  Assessments of early 
cataracts bilaterally, and glaucoma suspected based on family 
history, were made.  

III.  Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2005).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2005)). As the veteran's application to reopen 
was received prior to this date, the pre-existing version of 
38 C.F.R. § 3.156 applies, as cited above.  All citations in 
this decision refer to the "old" version of 38 C.F.R. § 
3.156.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002). 

IV.  Analysis

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In a March 1988 rating action, the RO denied service 
connection for defective vision on the merits, explaining 
that the claimed disorder is a constitutional or 
developmental abnormality.  The last final decision wherein 
the RO denied service connection for vision loss was in June 
1996, at which time the RO determined that no new and 
material evidence had been submitted with which to reopen the 
claim.  The veteran was notified of these decisions and his 
procedural and appellate rights in letters dated in March 
1988 and June 1996; however, he did not appeal either 
decision.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for loss of vision.  
Essentially, the only evidence added to the record since June 
1996 consists of VA treatment records and VA examinations 
(1998 and 2004) which show that the veteran has continued to 
be treated for refractive error and that additional eye 
conditions such as maculopathy and early cataracts had 
manifested; and the veteran's statements regarding etiology 
between service and his claimed vision loss.   

While the VA treatment records and examinations, and the 
veteran's personal written statements, do constitute new 
evidence, in that they were not of record at the time of the 
previous decision, they are not material because they do not 
bear directly and substantially on the issue at hand.  In 
this regard, the clinical reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the veteran has a currently 
manifested eye disorder that is of in-service origin or which 
is compensable under VA law and regulations.  Moreover, in 
Morton v. Principi, 3 Vet. App. 508, 509 (1992), the Court 
held that medical records describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based upon new and material evidence.

With regard to the assertions of the veteran that his eye 
problems are due to a burn injury in 1964, the Board 
certainly respects his right to offer his opinion, but he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge," aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, the SMRs are 
entirely negative for any mention of such an injury and/or 
incident, in 1964 or at any other time in service.

Specifically, none of the new evidence provides competent 
information to link the veteran's currently claimed loss of 
vision to his military service or any incident that occurred 
therein.  Therefore, even if the evidence were deemed 
sufficient to reopen the claim, the complete record, as 
discussed above, fails to provide a linkage between in-
service symptomatology and current vision loss.  

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for vision loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to  service connection for loss of 
vision has not been reopened, and the appeal in this regard 
is therefore denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


